DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-19 are pending.
Claim(s) 1-19 are rejected.
Priority
Provisional:
	Acknowledgment is made of applicant’s claim for priority to provisional application no. 62947848 filled on 12/13/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 12/14/2020 are found to be acceptable for the examination purposes.





Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim recites: 
	“a cloud scheduler located in a location remote from the industrial cold storage facility, the cloud scheduler creates a power draw prescription for one or more items of cold storage equipment at an industrial cold storage facility, and the cloud scheduler communicates the power draw prescription to the cold storage facility, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
	Specification doesn’t describe, “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is created by “cloud scheduler.” Specification doesn’t provide any clear description of if the desired power draw level in the power draw prescription created by cloud scheduler changes over time after it’s created (i.e.; after created and after implemented), or before it’s created (i.e.; the created power draw prescription with a time varying desired power draw level is included when the power draw prescription was created)
	Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.”
	Such that, according to the specification, the created “prescription” may be time varying and/or change over time. Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and there may be a different prescription “pb” at time point “t2”).
	From the description in the specification, one of the ordinary skilled in the art will not understand that “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is created by “cloud scheduler.”
	Appropriate correction is required.


Claim 8:
	Claim recites: 
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
	Specification doesn’t describe, “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.” Specification doesn’t provide any clear description of if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
	Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.”
	Such that, according to the specification, the created “prescription” may be time varying and/or change over time. Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and there may be a different prescription “pb” at time point “t2”).
	From the description in the specification, one of the ordinary skilled in the art will not understand that “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.”
	Appropriate correction is required.


Claim 14:
	Claim recites: 
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
	Specification doesn’t describe, “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.” Specification doesn’t provide any clear description of if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
	Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.”
	Such that, according to the specification, the created “prescription” may be time varying and/or change over time. Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and there may be a different prescription “pb” at time point “t2”).
	From the description in the specification, one of the ordinary skilled in the art will not understand that “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.”
	Appropriate correction is required.


Claim 17:
	Claim recites: 
	“receives a power draw prescription for one or more items of cold storage equipment at the industrial cold storage facility, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
	Specification doesn’t describe, “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.” Specification doesn’t provide any clear description of if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
	Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.”
	Such that, according to the specification, the created “prescription” may be time varying and/or change over time. Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and there may be a different prescription “pb” at time point “t2”).
	From the description in the specification, one of the ordinary skilled in the art will not understand that “desired power draw level changes over a period of time;” where “power draw prescription” includes “the desired power draw level,” where “the power draw prescription” is received from “remote server.”
	Appropriate correction is required.



Claim 19:
	Claim recites: 
	“wherein the processor outputs the environmental setpoint via an output that is separate and distinct from the transceiver.”
	Specification doesn’t describe, processor of the bypass controller outputs the environmental setpoint via an output that is separate and distinct from the transceiver. There is no description of two distinct output of the bypass controller, where there is a separate output than the transceiver of the controller. Applicant’s specification figure 6 shows bypass controller 610; however, the figure doesn’t show any information or details about two different output including a transceiver and an output that is separate and distinct from the transceiver.
	From the description in the specification, one of the ordinary skilled in the art will not understand that “the processor outputs the environmental setpoint via an output that is separate and distinct from the transceiver,” because there was no output that is separate and distinct from the transceiver are described in the specification.
	Appropriate correction is required.

Claims 2-7:
	Based on their dependencies in claim 1, claims 2-7 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 9-13:
	Based on their dependencies in claim 8, claims 9-13 also include the same deficiencies as claim 8; therefore, for the same reasons as described above in claim 8, claims 9-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 15-16:
	Based on their dependencies in claim 14, claims 15-16 also include the same deficiencies as claim 14; therefore, for the same reasons as described above in claim 14, claims 15-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 18-19:
	Based on their dependencies in claim 17, claims 18-19 also include the same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claims 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1:
	Claim recites: 
	“a cloud scheduler located in a location remote from the industrial cold storage facility, the cloud scheduler creates a power draw prescription for one or more items of cold storage equipment at an industrial cold storage facility, and the cloud scheduler communicates the power draw prescription to the cold storage facility, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
There is insufficient antecedent basis for the limitations “an industrial cold storage facility” and “one or more items of cold storage equipment” in the claim.
Further, it’s not clear what it meant by “the desired power draw level changes over a period of time,” it’s not clear if the desired power draw level in the power draw prescription created by cloud scheduler changes over time after it’s created (i.e.; after created and after implemented), or before it’s created (i.e.; the created power draw prescription a time varying desired power draw level is included when the power draw prescription was created)
Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.” Specification ¶6 and ¶9 merely repeats the claim limitations and doesn’t provide any clear details.
Such that, according to the specification, the created “prescription” may be time varying and/or change over time.
Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and at time point “t2” the prescription may change to pb). Thus it’s not clear how to interpret the claim limitation “the desired power draw level changes over a period of time.”
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“a cloud scheduler located in a location remote from the industrial cold storage facility, the cloud scheduler creates a power draw prescription for one or more items of cold storage equipment at [[an]] the industrial cold storage facility, and the cloud scheduler communicates the power draw prescription to the cold storage facility, the power draw prescription includes a desired power draw level for the one or more items of cold storage equipment at the industrial cold storage facility,  wherein the power draw prescription  is time varying or changes over  time;”
	Appropriate correction is required.

Claim 3:
	Claim recites: 
	“where the bypass controller 
	receives temperature data from a temperature sensor at the portion of the cold storage facility;
	determines whether the temperature data has exceeded or is approaching a
threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching a threshold temperature value:
	produces a second temperature setpoint; and
	communicates the second temperature setpoint to the system controller.”

	There is insufficient antecedent basis for the limitations “the portion of the cold storage facility” and “a threshold temperature value” in the claim.

	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“where the bypass controller 
	receives temperature data from a temperature sensor at [[the]] a portion of the cold storage facility;
	determines whether the temperature data has exceeded or is approaching a
threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value:
	produces a second temperature setpoint; and
	communicates the second temperature setpoint to the system controller.”
	Appropriate correction is required.

Claim 8:
	Claim recites: 
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
It’s not clear what it meant by “the desired power draw level changes over a period of time,” it’s not clear if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.” Specification ¶6 and ¶9 merely repeats the claim limitations and doesn’t provide any clear details.
Such that, according to the specification, the received “prescription” may be time varying and/or change over time.
Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and at time point “t2” the prescription may change to pb). Thus it’s not clear how to interpret the claim limitation “the desired power draw level changes over a period of time.”
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility,  wherein the power draw prescription  is time varying or changes over  time;”
	Appropriate correction is required.

Claim 14:
	Claim recites: 
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
It’s not clear what it meant by “the desired power draw level changes over a period of time,” it’s not clear if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.” Specification ¶6 and ¶9 merely repeats the claim limitations and doesn’t provide any clear details.
Such that, according to the specification, the received “prescription” may be time varying and/or change over time.
Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and at time point “t2” the prescription may change to pb). Thus it’s not clear how to interpret the claim limitation “the desired power draw level changes over a period of time.”
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility,  wherein the power draw prescription  is time varying or changes over  time;”
	Appropriate correction is required.

Claim 10:
	Claim recites: 
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching a threshold temperature value:”
	There is insufficient antecedent basis for the limitations “a threshold temperature value” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value:”
	Appropriate correction is required.

Claim 11:
	Claim recites: 
	“determining, at the cold storage facility system controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching a threshold temperature value:”
	There is insufficient antecedent basis for the limitations “a threshold temperature value” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“determining, at the cold storage facility system controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value:”
	Appropriate correction is required.

Claim 16:
	Claim recites: 
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching a threshold temperature value:”
	There is insufficient antecedent basis for the limitations “a threshold temperature value” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and
	in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value:”
	Appropriate correction is required.

Claim 17:
	Claim recites: 
	“a processor that:
		receives a power draw prescription for one or more items of cold storage equipment at the industrial cold storage facility, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, and the desired power draw level changes over a period of time;”
It’s not clear what it meant by “the desired power draw level changes over a period of time,” it’s not clear if the desired power draw level in the power draw prescription received from remote server changes over time after it’s received (i.e.; after received and after implemented), or before it’s received (i.e.; the received power draw prescription with a time varying desired power draw level is included when the power draw prescription was created).
Applicant’s specification ¶41 describes, “To control the facility, in some embodiments, the facility coordinator 115 may receive one or more prescriptions from the scheduler 105. A prescription may include one or more environmental, power or energy, process, or facility setpoints to be conducted or achieved by the facility coordinator 115. A prescription may be time varying and/or change over time.” Specification ¶6 and ¶9 merely repeats the claim limitations and doesn’t provide any clear details.
Such that, according to the specification, the received “prescription” may be time varying and/or change over time.
Further, recitation of the claim is very specific such that it recites, “over a period of time” the “desired power level changes.” However specification ¶41 describes, the prescription may be time varying (i.e.; a particular prescription varies over time as a function of time; for example, a particular prescription p(t) such that prescription may have two different control values at two different point of time, p(t1) = a, p(t2) = b etc.), or change over time (i.e.; there may be two different prescription in two different time points; for example, there may be prescription “pa” at time point “t1” and at time point “t2” the prescription may change to pb). Thus it’s not clear how to interpret the claim limitation “the desired power draw level changes over a period of time.”
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as:
	“a processor that:
		receives a power draw prescription for one or more items of cold storage equipment at the industrial cold storage facility, the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility,  wherein the power draw prescription  is time varying or changes over  time;”
	Appropriate correction is required.

Claims 2-11:
	Based on their dependencies in claim 1, claims 2-11 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7:
	Based on their dependencies in claim 1, claims 2-7 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-13:
	Based on their dependencies in claim 8, claims 9-13 also include the same deficiencies as claim 8; therefore, for the same reasons as described above in claim 8, claims 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-16:
	Based on their dependencies in claim 14, claims 15-16 also include the same deficiencies as claim 14; therefore, for the same reasons as described above in claim 14, claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-19:
	Based on their dependencies in claim 17, claims 18-19 also include the same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claims 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by WOOLF et al. (US10323878B1) [hereinafter WOOLF].
Claim 1:
	Regarding claim 1, WOOLF discloses, “A system for controlling cold storage equipment at an industrial cold storage facility, the system comprising:” [See the system 100 for controlling cold storage equipment 130 at facility 110: “FIG. 1 is a schematic diagram that shows an example refrigeration management system 100. A refrigeration facility 110 (e.g., cold storage facility)” “a refrigeration system 130 that is controlled by a controller 132” (col. 7, lines 54-58, 65-67)];
	“a cloud scheduler located in a location remote from the industrial cold storage facility,”  [See the scheduler 140 located remote from the cold storage facility 110: “The controller 132 is in data communication with a scheduler 140 by a network 150 (e.g., the Internet, a cellular data network, a private network). In some embodiments, the scheduler 140 can be a cold storage management server computer in communication with the controller 132.” (col. 8, lines 32-36)];
	“the cloud scheduler creates a power draw prescription for one or more items of cold storage equipment at the industrial cold storage facility,”  [See scheduler 140 creates power draw rules 142 for a cold storage equipment at the facility (e.g.; creates schedule including information about how power should be drawn, for example: power draw pattern/ power draw amount/ time of power draw etc.): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)];
	“and the cloud scheduler communicates the power draw prescription to the cold storage facility,”  [See the power draw schedule is communicated to the cold storage facility where the cold storage is located (e.g.; controller 132 in the facility 110): “As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“the power draw prescription includes a desired power draw level for the one or more items of cold storage equipment at the industrial cold storage facility, wherein the power draw prescription is time varying or changes over time;” [See the power draw schedule includes a desired power draw level (e.g.; desired power consumption level ensuring that cold storage should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120) that can change over time (e.g.; at different times of day when the energy cost is different, the pawer draw schedule changes over time based one power price): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)];
	“a bypass controller located at the industrial cold storage facility that receives a power draw prescription from the cloud scheduler,”  [See the bypass controller 132 at the facility 110 that receives the power draw schedule: “As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“produces an environmental setpoint for the one or more items of equipment, and outputs the environmental setpoint to a device controller or a system controller.”  [See the controller 132 produces temperature set points and outputs the setpoints to a device controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].
	
Claim 2:
	Regarding claim 2, WOOLF discloses all the elements of claim 1.
	WOOLF further discloses, “wherein the one or more items of cold storage equipment comprises one or more of a motor, a valve, a vessel, an evaporator, a condenser, a pump, a compressor, a door, an underfloor heating element, a light, defrost equipment, a centrifuge, and/or a furnace.” [See the cold storage includes refrigeration 130 (e.g.; including a motor/compressor): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].
	
Claim 3:
	Regarding claim 3, WOOLF discloses all the elements of claim 1.
	WOOLF further discloses, “where the bypass controller receives temperature data from a temperature sensor at a portion of the cold storage facility;” [See the controller 132 receives temperature data from temperature sensor 134 from a portion of the facility (e.g.; enclosed space 114): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)];
	“determines whether the temperature data has exceeded or is approaching a
threshold temperature value for the portion of the cold storage facility;” [See controller monitors if the sensed temperature is approaching the threshold (e.g.; a predetermined maximum temperature setpoint): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)].
	“in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value: produces a second temperature setpoint; and communicates the second temperature setpoint to the system controller.” [See when the system determines that the temperature is approaching the threshold temperature, the system produces a temperature setpoint that is communicated to the refrigeration 130 (e.g.; control command with setpoint to achieve temperature below the predetermined maximum temperature setpoint and control the refrigeration system/compressor/motor with the control command): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time.” (col. 18, lines 22-28)].

Claim 5:
	Regarding claim 5, WOOLF discloses all the elements of claim 1.
	WOOLF further discloses, “wherein the environmental setpoint comprises a setpoint that does not include an energy setpoint or a power setpoint.” [See the setpoint is not a power setpoint (e.g.; temperature setpoint): “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time.” (col. 18, lines 22-28)].

Claim 6:
	Regarding claim 6, WOOLF discloses all the elements of claim 1.
	WOOLF further discloses, “wherein the device controller or the system controller controls the one or more items of equipment at the industrial cold storage facility.” [See the device controller controls an equipment of the cold storage facility (e.g.; compressor/motor controller of refrigeration 130 to run the refrigeration system 130): “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time.” (col. 18, lines 22-28)].

Claim 7:
	Regarding claim 7, WOOLF discloses all the elements of claim 1.
	WOOLF further discloses, “wherein the environmental setpoint changes over a period of time.” [See the setpoint changes over a period of time (e.g.; changing setpoint over period of time based on the utility price; demand response): “the controller 132 can cause the refrigeration system 130 to cool the enclosed space 114 by an additional amount below the nominal temperature setpoint during a period of time during which the utility provider 160 charges a relatively lesser price for power, and stops the additional cooling and allows the enclosed space 114 to warm back toward the predetermined nominal temperature threshold during a period of time during which the utility provider 160 charges a relatively greater price for power.” (col. 18, lines 58-67)].

Claim 8:
	Regarding claim 8, WOOLF discloses, “A method comprising: receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server,” [See the method; see the bypass controller 132 at the facility 110 receives the power draw schedule from a remote server 140: “As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, wherein the power draw prescription is time varying or changes over time;” [See the power draw schedule includes a desired power draw level (e.g.; desired power consumption level ensuring that cold storage should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120) that can change over time (e.g.; at different times of day when the energy cost is different, the pawer draw schedule changes over time based one power price): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)];
	“converting, at the bypass controller, the power draw prescription to a temperature setpoint for a portion of the cold storage facility based on a mathematical model of the one or more items of cold storage equipment;” [See the controller 132 produces temperature set point for a portion 114 of the facility based on model of the components in the facility (e.g.; determine temperature set points based on schedule that is based on mathematical thermal model such that the determination of temperature setpoint is based on mathematical thermal model) and outputs the setpoints to a device controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “The thermal model can be representative of at least one of the thermal capacity of content within the enclosed space, and the thermal resistance of the cold storage enclosure.” (col. 2, lines 30-34)…“Determining a thermal model of the enclosed space can include powering on the portion the refrigeration system based on the operational schedule, cooling, by the powered portion of the refrigeration system, the enclosed space to a temperature below the maximum allowed temperature, reducing power usage of the powered portion of the refrigeration system based on the operational schedule,” “determining a second plurality of temperature levels sensed by the plurality of temperature sensors, and determining a thermal capacity of content of the enclosed space.” (col. 2, lines 50-56 and col 3, lines 5-9)…“the scheduler 140 can use information about the thermal properties the inventory 120 or changes in the inventory 120 to modify the thermal model and modify the operational schedules 142 to account for changes to the thermal model.” (col. 10, lines 8-12)…“the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)];
	“communicating the temperature setpoint to a cold storage facility system controller that is coupled with the one or more items of cold storage equipment.” [See the controller 132 produces temperature set points and outputs the setpoints to a system controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].

Claim 9:
	Regarding claim 9, WOOLF discloses all the elements of claim 8.
	WOOLF further discloses, “wherein the one or more items of cold storage equipment comprises one or more of a motor, a valve, a vessel, an evaporator, a condenser, a pump, a compressor, a door, an underfloor heating element, a light, defrost equipment, a centrifuge, and/or a furnace.” [See the cold storage includes refrigeration 130 (e.g.; including a motor/compressor): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].

Claim 10:
	Regarding claim 10, WOOLF discloses all the elements of claim 8.
	WOOLF further discloses, “receiving, at the bypass controller, temperature data from a temperature sensor at the portion of the cold storage facility;” [See the controller 132 receives temperature data from temperature sensor 134 from a portion of the facility (e.g.; enclosed space 114): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)];
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility;” [See controller monitors if the sensed temperature is approaching the threshold (e.g.; a predetermined maximum temperature setpoint): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)].
	“in the event the temperature data has exceeded or is approaching [[a]] the threshold temperature value: producing a second temperature setpoint; and communicating the second temperature setpoint to the system controller.” [See when the system determines that the temperature is approaching the threshold temperature, the system produces a temperature setpoint that is communicated to the refrigeration 130 (e.g.; control command with setpoint to achieve temperature below the predetermined maximum temperature setpoint and control the refrigeration system/compressor/motor with the control command): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time.” (col. 18, lines 22-28)].

Claim 12:
	Regarding claim 12, WOOLF discloses all the elements of claim 8.
	WOOLF further discloses, “the power draw prescription varies based on utility prices.” [See the power draw schedule is based on the power price such that it varies based on the power price (e.g.; different schedules for different power prices): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)].

Claim 14:
	Regarding claim 14, WOOLF discloses, “A non-transitory computer readable medium having instructions stored thereon for performing a method of:” [See the non-transitory computer readable medium having instructions stored thereon for performing the method: “The memory 1120 stores information within the system 1100. In one implementation, the memory 1120 is a computer-readable medium. In one implementation, the memory 1120 is a volatile memory unit. In another implementation, the memory 1120 is a non-volatile memory unit. The storage device 1130 is capable of providing mass storage for the system 1100. In one implementation, the storage device 1130 is a computer-readable medium.” (col. 22, lines 9-17)… “As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“a method of: receiving, at a bypass controller at an industrial cold storage facility, a power draw prescription from a remote server,” [See the method; see the bypass controller 132 at the facility 110 receives the power draw schedule from a remote server 140: “As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, wherein the power draw prescription is time varying or changes over time;” [See the power draw schedule includes a desired power draw level (e.g.; desired power consumption level ensuring that cold storage should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120) that can change over time (e.g.; at different times of day when the energy cost is different, the pawer draw schedule changes over time based one power price): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)];
	“converting, at the bypass controller, the power draw prescription to a temperature setpoint for a portion of the cold storage facility based on a mathematical model of the one or more items of cold storage equipment;” [See the controller 132 produces temperature set point for a portion 114 of the facility based on model of the components in the facility (e.g.; determine temperature set points based on schedule that is based on mathematical thermal model such that the determination of temperature setpoint is based on mathematical thermal model) and outputs the setpoints to a device controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “The thermal model can be representative of at least one of the thermal capacity of content within the enclosed space, and the thermal resistance of the cold storage enclosure.” (col. 2, lines 30-34)…“Determining a thermal model of the enclosed space can include powering on the portion the refrigeration system based on the operational schedule, cooling, by the powered portion of the refrigeration system, the enclosed space to a temperature below the maximum allowed temperature, reducing power usage of the powered portion of the refrigeration system based on the operational schedule,” “determining a second plurality of temperature levels sensed by the plurality of temperature sensors, and determining a thermal capacity of content of the enclosed space.” (col. 2, lines 50-56 and col 3, lines 5-9)…“the scheduler 140 can use information about the thermal properties the inventory 120 or changes in the inventory 120 to modify the thermal model and modify the operational schedules 142 to account for changes to the thermal model.” (col. 10, lines 8-12)…“the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)];
	“communicating the temperature setpoint to a cold storage facility system controller that is coupled with the one or more items of cold storage equipment.” [See the controller 132 produces temperature set points and outputs the setpoints to a system controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].
Claim 15:
	Regarding claim 15, WOOLF discloses all the elements of claim 14.
	WOOLF further discloses, “wherein the one or more items of cold storage equipment comprises one or more of a motor, a valve, a vessel, an evaporator, a condenser, a pump, a compressor, a door, an underfloor heating element, a light, defrost equipment, a centrifuge, and/or a furnace.” [See the cold storage includes refrigeration 130 (e.g.; including a motor/compressor): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].

Claim 16:
	Regarding claim 16, WOOLF discloses all the elements of claim 14.
	WOOLF further discloses, “receiving, at the bypass controller, temperature data from a temperature sensor at the portion of the cold storage facility;” [See the controller 132 receives temperature data from temperature sensor 134 from a portion of the facility (e.g.; enclosed space 114): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)];
	“determining , at the bypass controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility;” [See controller monitors if the sensed temperature is approaching the threshold (e.g.; a predetermined maximum temperature setpoint): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)].
	“in the event the temperature data has exceeded or is approaching the threshold temperature value: producing a second temperature setpoint; and communicating the second temperature setpoint to the system controller.” [See when the system determines that the temperature is approaching the threshold temperature, the system produces a temperature setpoint that is communicated to the refrigeration 130 (e.g.; control command with setpoint to achieve temperature below the predetermined maximum temperature setpoint and control the refrigeration system/compressor/motor with the control command): “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134 to keep the enclosed space 114 at a temperature below a predetermined temperature limit.” (col. 8, lines 10-16)…. “At 808, temperature sensor data is obtained. At 810, the temperature sensor and time data is recorded.” “the controller 132 can monitor the sensors 134 to record temperature readings from within the enclosed space 114” “At 812, a determination is made. If the temperature of the enclosed space is below a predetermined maximum temperature setpoint (e.g., chosen to prevent the inventory 120 from getting too warm), then the enclosed space is allowed to continue warming at 814. If the temperature of the enclosed space is not below the predetermined maximum temperature setpoint, then refrigeration resumes at 816 (e.g., the refrigeration system 130 is turned back on).” (col. 19, lines 41-54)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time.” (col. 18, lines 22-28)].

Claim 17:
	Regarding claim 17, WOOLF discloses, “A bypass controller in communication with a cloud controller and a device controller at an industrial cold storage facility,” [See the bypass controller 132 in communication with cloud scheduler 140 and a device controller (e.g.; refrigeration 130 compressor/motor controller that turns on/off or controls refrigeration 130 operation based on control signals from controller 132) in industrial cold storage facility 110: “The controller 132 is in data communication with a scheduler 140 by a network 150” (col. 8, lines 32-34)… “the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F.” (col. 8, lines 62-64)];
	“the bypass controller comprising: a transceiver that receives data from a cloud scheduler located in a location remote from the industrial cold storage facility; and” [See the controller 132 with a transceiver (i.e.; sending/receiving data from scheduler 140, two way communication/ between scheduler 140 and transceiver of controller 132) that receives data from remote/cloud scheduler 140 that is remote from the facility 110: “The controller 132 is in data communication with a scheduler 140 by a network 150” (col. 8, lines 32-34)… “the controller 132 can be a cold storage control system controller, and can include a processor, memory, storage, inputs, and outputs” “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134” (col. 8, lines 1-4, and 10-11)];
	“a processor that: receives a power draw prescription for one or more items of cold storage equipment at the industrial cold storage facility,” [See the method; see the bypass controller 132 at the facility 110 receives the power draw schedule for cold storage equipment: “the controller 132 can be a cold storage control system controller, and can include a processor, memory, storage, inputs, and outputs” “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134” (col. 8, lines 1-4, and 10-11)…“As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 18, lines 3-7)… “the controller 132 receives an operational schedule 138 from the scheduler 140. In general, the schedule 138 includes information that causes the controller 132 to precool the enclosed space 114 to a temperature below the predetermined temperature limit for the inventory 120” (col. 8, lines 53-58)];
	“the power draw prescription includes a desired power draw level for one or more items of cold storage equipment at the industrial cold storage facility, wherein the power draw prescription is time varying or changes over time;” [See the power draw schedule includes a desired power draw level (e.g.; desired power consumption level ensuring that cold storage should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120) that can change over time (e.g.; at different times of day when the energy cost is different, the pawer draw schedule changes over time based one power price): “The scheduler 140 is configured to determine one or more operational schedules 142, of which the operational schedule 138 is one.” (col. 9, lines 7-9)… “the scheduler 140 can analyze the energy cost schedule 162 to identify a period of time in which the per-unit cost of power (e.g., dollars per kilowatt hour for electricity) is relatively high, and then identify another period of time in which the per-unit cost of power is relatively lower and precedes the high-cost period (e.g., identify a low price period that occurs before a peak price period). The scheduler 140 can then determine that at least a portion of the low-price period is to be used for chilling the enclosed space 114 an additional amount below the nominal temperature setpoint. The scheduler 140 can also determine that the refrigeration system 130 should not be operated any more than necessary to maintain the maximum temperature setpoint of the inventory 120. As such, the schedule can cause the controller 132 to provide the enclosed space 114 with an extra thermal charge of cooling using cheap power so the inventory can stay below the maximum temperature for at least a while without consuming expensive power.” (col. 17, lines 57-67 and col. 18, lines 1-7)];
	“produces an environmental setpoint for the one or more items of equipment; and outputs the environmental setpoint to a device controller or a system controller.” [See the controller 132 produces temperature set points and outputs the setpoints to a device controller (e.g.; outputting set points to the controller in the refrigeration device 130 to control on/off operation of the compressor/motor of the refrigeration device 130 to achieve the desired temperature): “under nominal operational conditions the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F., and turns the refrigeration system 130 off when the temperature drops below −2° F. However, the schedule 138 may configure the controller to cool the enclosed space toward −5° F. or some other predetermined temperature during one or more predefined periods of time. As will be described in more detail below, such periods of time can proceed periods of time in which the price of power is relatively higher (e.g., peak pricing periods, periods of inherently low system efficiency).” (col. 8, lines 62-67, and col. 9, lines 1-5)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)].

Claim 18:
	Regarding claim 18, WOOLF discloses all the elements of claim 17.
	WOOLF further discloses, “wherein the processor outputs the environmental setpoint via the transceiver.” [See the processor of the bypass controller 132 outputs the setpoint temperature via transceiver (e.g.; refrigeration 130 compressor/motor controller that turns on/off or controls refrigeration 130 operation based on control signals from controller 132): “ “the controller 132 may be configured to keep the enclosed space below 0° F. by turning the refrigeration system 130 on when a temperature within the warehouse 112 exceeds −1° F.” (col. 8, lines 62-64)… “the controller 132 can turn the refrigeration system 130 on and keep it on until a predetermined condition is set, such as by setting the temperature setpoint to a temperature below what the enclosed space 114 will reach in a practical amount of time (e.g., −20° F.) to cause the refrigeration system 130 to run substantially constantly for a predetermined amount of time. In another example, the controller 132 can run the refrigeration system 130 until a predetermined temperature (e.g., −6° F.) has been reached and/or stabilized. The controller 132 can then shut the refrigeration system 130 off (e.g., or reduce power usage)” (col. 18, lines 22-32)];

Claim 19:
	Regarding claim 19, WOOLF discloses all the elements of claim 17, but doesn’t explicitly disclose, “wherein the processor outputs the environmental setpoint via an output that is separate and distinct from the transceiver.”
	However, Yang discloses, “wherein the processor outputs the environmental setpoint via an output that is separate and distinct from the transceiver.” [See the controller 132 with a transceiver (i.e.; sending/receiving data from scheduler 140, two way communication/ between scheduler 140 and transceiver of controller 132) and a separate output that is that is separate and distinct from the transceiver (e.g.; other output that outputs to the refrigeration 130 such as outputting the activation signal via that separate output to activate the refrigeration 130): “the controller 132 can be a cold storage control system controller, and can include a processor, memory, storage, inputs, and outputs” “The controller 132 is configured to activate the refrigeration system 130 based on feedback from the sensors 134” (col. 8, lines 1-4, and 10-11)].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOOLF, and further in view of Yang et al. (US20210063043A1) [hereinafter Yang].
Claim 4:
	Regarding claim 4, WOOLF discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the system controller or the device controller comprises a PID controller.”
	However, Yang discloses, “wherein the system controller or the device controller comprises a PID controller.” [See the system/device controller includes PID controller: “The velocity PID component 501 is implemented using a conventional PID algorithm to control opening of the EEVs 120 a-120 c with being input a CV (control value) and a SP (setting point) and for outputting Δu and the Stroke-time.” (¶45)… “a refrigeration cycle including an outdoor unit, a plurality of indoor units, and a controller for controlling the refrigeration cycle using at least one EEV is provided and the controller comprises: a velocity PID component executing a velocity PID control using pulse number for driving an EEV;” (¶8)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the system/device controller that includes PID controller taught by Yang with the system taught by WOOLF as discussed above. A person of ordinary skill in the cold storage field would have been motivated to make such combination in order to improve the efficiency of the system [Yang: “thereby costs and operation efficiencies of the air-conditioning system may be improved.” (¶42)].

Claim 13:
	Regarding claim 13, WOOLF discloses all the elements of claim 8, but doesn’t explicitly disclose, “wherein the cold storage facility system controller comprises a PID controller.”
	However, Yang discloses, “wherein the cold storage facility system controller comprises a PID controller.” [See the system controller includes PID controller: “The velocity PID component 501 is implemented using a conventional PID algorithm to control opening of the EEVs 120 a-120 c with being input a CV (control value) and a SP (setting point) and for outputting Δu and the Stroke-time.” (¶45)… “a refrigeration cycle including an outdoor unit, a plurality of indoor units, and a controller for controlling the refrigeration cycle using at least one EEV is provided and the controller comprises: a velocity PID component executing a velocity PID control using pulse number for driving an EEV;” (¶8)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the system/device controller that includes PID controller taught by Yang with the method taught by WOOLF as discussed above. A person of ordinary skill in the cold storage field would have been motivated to make such combination in order to improve the efficiency of the system [Yang: “thereby costs and operation efficiencies of the air-conditioning system may be improved.” (¶42)].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOOLF, and further in view of Cresswell et al. (US20150135737A1) [hereinafter Cresswell].
Claim 11:
	Regarding claim 11, WOOLF discloses all the elements of claim 1, but doesn’t explicitly disclose, “receiving, at the cold storage facility system controller, temperature data from a temperature sensor at the portion of the cold storage facility; determining, at the cold storage facility system controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility; and in the event the temperature data has exceeded or is approaching the threshold temperature value: producing a second temperature setpoint; and communicating the second temperature setpoint to the system controller.”
	However, Cresswell discloses, “receiving, at the cold storage facility system controller, temperature data from a temperature sensor at the portion of the cold storage facility;” [See receiving at the system controller temperature data from temperature sensors at portion of the facility: “the plurality of cargo temperature sensors 50 each sense a cargo temperature. These cargo temperatures are transmitted to the controller 46,” (¶15)];
	“determining, at the cold storage facility system controller, whether the temperature data has exceeded or is approaching a threshold temperature value for the portion of the cold storage facility;” [See the system determining if the received temperature data exceeding/approaching a set value: “The controller 46 monitors the cargo temperature data received from the plurality of cargo temperature sensors 50, for individual cargo temperatures that vary from the set point or average cargo temperature outside of a local cargo temperature threshold,” (¶16)];
	“and in the event the temperature data has exceeded or is approaching the threshold temperature value: producing a second temperature setpoint; and communicating the second temperature setpoint to the system controller.” [See if the system determines that the received temperature data exceeding a set value, a temperature setpoint is generated (e.g.; control command including a desired temperature), and the set point is communicated to a system controller (e.g.; the control command with a desired setpoint is sent to the fan controller to reach the desired setpoint; for example eliminating hot spots to reach colder setpoint temperature): “The controller 46 monitors the cargo temperature data received from the plurality of cargo temperature sensors 50, for individual cargo temperatures that vary from the set point or average cargo temperature outside of a local cargo temperature threshold, in step 62. Such local variation is indicative of a hot spot or cold spot in the cargo 12, and may be addressed by the controller in step 64, by for example, switching the evaporator fan 24 to high speed operation to urge a stronger circulation of airflow 28 throughout the container 10, thereby eliminating the hot spot or cold spot.” (¶16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of receiving by the facility controller, temperature data from temperature sensors at portions of a facility, and combined the capability of determining if the received temperature data is approaching or exceeding a threshold, and if it is approaching/exceeding the threshold, determining a setpoint and outputting the setpoint to a system controller taught by Cresswell with the system taught by WOOLF as discussed above. A person of ordinary skill in the cold storage field would have been motivated to make such combination in order to more accurately and beneficially managed the cold storage facility by the controller [Cresswell: “The cargo temperature sensors 50 are utilized to determine the cargo temperature, rather than the temperature of the airflow in the container 10, so that refrigeration unit 14 can be more accurately and beneficially managed by the controller 46.” (¶14)].




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20030177776A1 - Demand side management of freezer systems:
	a system that creates subfreezing temperatures in a freezer during the off-peak periods. During the off-peak periods, the freezer system invention may subfreeze the interior temperature in a freezer to very low temperatures that may last throughout a normal day's use of the freezer, including during the on-peak periods. Since the freezer subfreezes during off-peak periods, consumer demands on power plants may be shifted away from on peak periods and the consumer may save money. (¶7).

US20190323767A1 - Multi-Sensor Closed-Loop Refrigeration Control For Freight Containers:
	systems and methods to control refrigeration within a freight container. Thermal sensor nodes can be positioned within the freight container. Temperature measurements can be wirelessly relayed from the sensor nodes to a gateway associated with the freight container. The received temperature measurements can be aggregated and logged at the gateway. Thermal models of the freight container and associated cargo loads can be established in response to the logged temperature measurements and loading plan for the foreign container. The refrigeration system can be controlled in response to processing the thermal models. The refrigeration system can be controlled to optimize compliance parameters associated with the cargo loads (¶3).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116